Title: To Benjamin Franklin from Harmon Courter, 2 October 1780
From: Courter, Harmon
To: Franklin, Benjamin


Sir
L’Orient. Octr. 2. 1780
The dispatches you intrusted me with some time past, I had the pleasure of duly delivering to Congress— altho your Joint letter with Messrs. Deane & Lee, for which am much Oblidged, must say met with but a Cool reception, scarsely gave me money sufficient to bear my travelling expences from the place they set to a sea port after waiting three weeks for their answer, I consider the whole but a very insufficient compensation for my long Stay under my heavy expences at Paris.— but believe it would not have been the case had it not been for the influence the Messrs. Lee & their friends had in Congress which did not Intrust in my favour, but believe they prevented my having had the Command of the Alliance.—
I am now in L’Orient with the Ship Jay mounting Eighteen Nines burthen Abt. 400 Tuns Ninety men second Voyage, am under some expectations of seling, which should not do if I had a full freight back to America, if in your way to give me Any should be much Oblidged,— if I should sell & in your Power to serve me any Other way the favour should be ever acknowledg’d by your most Obedt. & Hble. Sarvt.
Harmon Courter
The Honourable Benjn. Franklin Passie

A few lines in answer should be much Oblidg’d for. Jes now A vessel Arived from Philadeliphia but Cold not Larn the Nuse

 
Addressed: The Honourable Benjn. Franklin. / Minister Plenipotentary at the Court of France; / at / Passie, / [in another hand:] pres Paris. / per post.
Notation: Harman Courter.— L’Orient Oct 2. 1780
